Exhibit 10.12

 

INTERIM PRESIDENT AND CEO EMPLOYMENT AGREEMENT SIDE LETTER

RECITALS

A.

In connection with the resignation of the current Chief Executive Officer
(“CEO”) of Demand Media, Inc. (the “Company”), effective as of  October 31,
2013, the Company wishes to appoint Shawn Colo (the “Executive”), and the
Executive wishes to accept appointment, to serve as the Company’s interim
President (“Interim President”) and interim CEO (“Interim CEO” and, together
with the Interim Presidency, the “Interim Roles”) until a permanent replacement
President and CEO can be found;

B.

The Company and the Executive have previously entered into that certain
Employment Agreement, dated as of August 31, 2010 (the “Employment Agreement”),
pursuant to which the Executive currently serves as the Company’s Executive Vice
President (the “EVP Role”);

C.

The Company and the Executive wish to memorialize the terms and conditions of
the Executive’s Interim Roles pursuant to this Interim President and CEO
Employment Agreement Side Letter (the “Side Letter”).

For good and valuable consideration, receipt of which the Executive and the
Company hereby acknowledge, the Executive and the Company hereby agrees as
follows:

1.              Service as Interim President and Interim CEO.  Effective October
14, 2013, the Executive shall temporarily relinquish his EVP Role and shall
become the Interim President of the Company.  In addition, effective October 31,
2013, the Executive shall become the Interim CEO of the Company (in addition to
serving as Interim President).  During the Interim Term (as defined below), the
Executive shall perform such duties and responsibilities as are usual and
customary for the position(s) held and shall report directly to the Company’s
Board of Directors (the “Board”).

2.              Base Salary. Subject to Section 5(b) below, during the Interim
Term, in lieu of the Base Salary provided under the Employment Agreement, the
Executive shall be paid a base salary in the amount of sixty thousand dollars
($60,000) per month, pro-rated for any partial month of service as in either or
both Interim Roles (the “Interim Salary”).  The Interim Salary shall be payable
in installments in arrears in accordance with the Company’s applicable payroll
practices, as in effect from time to time, but no less often than monthly.

3.              RSU Grants. Subject to Section 5(b) below, during the Interim
Term, subject to approval by the Compensation Committee of the Board, for each
month of service in either or both Interim Roles, the Company shall grant to the
Executive ten thousand (10,000) fully-vested restricted stock units (“RSUs”)
pursuant to the Company’s 2010 Incentive Award Plan (as may be amended, the
“Plan”).  The terms and conditions of each RSU grant shall be set forth in a
separate award agreement in a form prescribed by the Company (each, an “RSU
Agreement”), to be entered into by the Company and the Executive, which shall
evidence the grant of RSUs.  The RSUs shall be granted monthly in arrears,
pro-rated for any partial month of service in either or both Interim Roles and
governed in all respects by the terms and conditions of the Plan. For the
avoidance of doubt, no additional RSUs shall be granted due to service in both
Interim Roles and the RSU grants shall not be reduced due to service in only one
Interim Role during any portion of the Interim Term.

4.              Annual Bonus. During the Interim Term and unless and until the
Executive resumes the EVP Role, the Executive shall not be eligible to earn any
Annual Bonus (as defined in Section 2(b) of the Employment Agreement) or other
annual cash incentive payment, provided, that notwithstanding the foregoing, the
Executive shall be eligible to earn a pro-rated Annual Bonus based on service
from January 1, 2013 through October 14, 2013, determined by reference to actual
performance and subject to the terms and conditions of the Employment Agreement
and the applicable bonus program (and without regard to any compensation paid
pursuant to this Side Letter), each as determined by the Board.  Following the
Interim Term and any Extended Interim Payment Period (as defined below), if any,
eligibility for an Annual Bonus under the Employment Agreement (if any) shall be
pro-rated for any partial year of service in the EVP Role (and shall be
determined without regard to any compensation paid pursuant to this Side
Letter).

5.              Termination of Interim Roles; Termination of Employment.

a.       General.  Either the Company or the Executive may terminate the
Executive’s service in the Interim Roles at any time for any reason, provided,
that the Executive shall give the Company at least fifteen (15) days advance
written notice of any such termination by the Executive, unless such notice
period is waived by the Company (the period beginning October 14, 2013 and
continuing until any such termination of both Interim Roles, the “Interim Term”
and, the date on which the Interim Term terminates, the “Interim Termination
Date”). Upon termination of the Interim Term and the Executive’s service in the
Interim Roles, unless otherwise determined by the Board, the Executive shall be
restored to the EVP Role and, subject to Section 5(b) below, all terms and

--------------------------------------------------------------------------------

conditions of his employment shall revert to governance under the Employment
Agreement, including without limitation, the Executive’s Base Salary, Annual
Bonus opportunity (pro-rated as provided above) and equity award eligibility.

b.      Extended Interim Payment Period.  Notwithstanding anything herein to the
contrary, if the Interim Termination Date occurs prior to April 14, 2014 and the
Executive resumes the EVP Role upon the Interim Termination Date, then the
Executive shall (i) continue to be paid the Interim Salary (in lieu of the Base
Salary under the Employment Agreement), (ii) continue to receive the RSU grants
as provided in Section 3 above, and (iii) not be eligible to earn any Annual
Bonus (as described in Section 4 above), in each case, until the first to occur
of April 14, 2014 or the Executive’s termination of employment with the Company
for any reason (the period from the Interim Termination Date through the earlier
such date, the “Extended Interim Payment Period”). For clarity, the Executive
shall only be eligible to earn an Annual Bonus or other incentive following the
Extended Interim Payment Period if the Executive continues in employment with
the Company following such period (or as otherwise provided in the Employment
Agreement with respect to payment of any earned but unpaid prior-year Annual
Bonus payable in the Severance context).

c.      Impact of Severance Termination Prior to April 14, 2014 on Employment
Agreement Severance. If the Executive experiences a termination of employment by
the Company prior to April 14, 2014 that qualifies for Severance (as defined in
the Employment Agreement) under the terms of the Employment Agreement, then (i)
for purposes of the six (6) months’ “Base Salary” component of the Severance
under Section 4(a)(ii)(A) of the Employment Agreement, such “Base Salary” amount
shall be paid at the Interim Salary rate for the period from the Date of
Termination through April 14, 2014 and shall be paid at the rate of Base Salary
as in effect immediately prior to the effectiveness of this Side Letter for the
period from April 14, 2014 through the six (6)-month anniversary of the Date of
Termination, and (ii) any ungranted RSUs that would have been granted for
services in the Interim Role(s) through April 14, 2014 (had the Interim Term
continued) shall be granted immediately prior to such termination of employment.

d.      Impact of Severance Termination On or After April 14, 2014 on Employment
Agreement Severance. If the Executive experiences a termination of employment by
the Company on or after April 14, 2014 that qualifies for Severance, then for
purposes of calculating the “Base Salary” component of the Severance under
Section 4(a)(ii)(A) of the Employment Agreement, such Base Salary amount shall
be paid at the Base Salary rate as in effect as of the Executive’s most recent
service in the EVP Role (and the Interim Salary shall not be taken into
account).

e.     Clarifications.  For the avoidance of doubt, in no event shall the
Executive’s removal from either or both of the Interim Roles (or the termination
of the Interim Term) and/or the Executives restoration to the EVP Role
constitute a termination of employment without Cause, for Good Reason, due to
constructive termination or otherwise, provided, that if the Executive
terminates employment with the Company and its affiliates in connection with his
removal from the Interim Roles and the termination of the Interim Term, subject
to the foregoing and except as expressly provided above in this Section 5, any
such termination shall be governed by the terms and conditions of the Employment
Agreement.

6.              Effect on Employment Agreement. During the Interim Term, except
as expressly provided in this Side Letter with respect to the Interim Salary and
Base Salary, the Annual Bonus, the RSU grants, the Severance and termination of
the Interim Term and Interim Roles, the terms and conditions of the Employment
Agreement shall continue to apply, including without limitation, with respect to
all benefit plan eligibility and participation, expense reimbursement, fringe
benefits and vacation.  To the extent that this Side Letter is inconsistent with
the terms and conditions of the Employment Agreement, this Side Letter shall
constitute an amendment to the Employment Agreement.

7.              Miscellaneous. Without limiting the generality of any other
provision of this Side Letter, Sections 6 through 10 of the Employment Agreement
are hereby incorporated by reference into this Side Letter, except that this
Side Letter shall only supersede the Employment Agreement to the extent
inconsistent therewith and only while any such inconsistent provisions remain in
effect in accordance herewith. The parties hereto acknowledge and agree that
they are entering into this Agreement voluntarily and knowingly.

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, the Company has caused these
presents to be executed in its name on its behalf, all as of the day and year
first above written.

 

 

 

Demand Media, INC.

 

 

 

/s/ James R. Quandt

 

 

By:

James R. Quandt

 

 

Title:

Chairman

 

 

 

EXECUTIVE

 

 

 

/s/ Shawn Colo

 

 

Shawn Colo

 